Concubbing Opinion by
Mb. Justice Musmanno:
No commercial enterprise can achieve success without manpower. The financial resources of the Philadelphia Transportation Company could never have been amassed without the work of its maintenance and transportation employees. Now that PTC is to be sold, the pension rights of the men who manned the tramway cars and buses, and kept them in running condition, must not be lost or mislaid in a labyrinth of complicated fiscal proceedings.
The lower court properly declared that: “PTC is required to provide for the payment of retired employees’ pensions before it may distribute the money that will be received from SEPTA when SEPTA purchases PTC’s assets.”
The Transport Workers Union of America and Transport Workers Union of Philadelphia, Local No. 234 (known as TWU) correctly point out in their brief that their primary concern is that, out of the purchase price paid by SEPTA to PTC, PTC is required to hold back, and not distribute to the PTC shareholders, a sum equal to the liability due and owing the retired employees. This proposition is eminently just and legally unassailable. What the TWU employees have put into their daily toil is as *396much a part of the PTC assets as bricks are an integral part of the building of which it consists. Every street car and bus is held together by the perspiration of those who toiled to maintain and operate it.
Thus, the moneys due the retired pensioner is a vested liability which PTC may not shed or cast off. This liability cannot be shifted to another track or derailed and certainly not abandoned. I repeat the lower court’s finding, namely, “PTC is required to provide for the payment of retired employees’ pensions before it may distribute the money that will be received from SEPTA when SEPTA purchases PTC’s assets.”
Under this language, which is as plain and clear as a street car passing over a trestle bridge, the money due the retired employees must be deducted from the purchase price and held for the employees’ pension fund. Any action which would distribute that fund to anyone other than the PTC pensioners, to whom it belongs, would constitute a contempt of the wording and spirit of decision of the court below. This pension money is in effect a trust fund for the protection of the pensioners and must be respected as such. The pension fund is a bread box for the retired employees. It must be kept safe and secure so that the bread it contains will continue to be fresh and life-sustaining.
In addition, it is clear from the record below that, to the extent that that such fund, deducted from the purchase price, should be insufficient to carry out the pension obligation, SEPTA has a liability in the future to pay that pension obligation, if, for any reason whatsoever, PTC might deplete the amount of the purchase price without fully providing for the pension liability to retired employees.
There is a reservoir of moneys in the amounts payable to PTC under the SEPTA purchase. The pensions must be drawn from that reservoir. The time to *397end the long-drawn out litigation in this case is now. The employees should not be required to seek with a broken tin cup for water in the desert of any further legal controversy.
I affirm, with the majority of the Court, the order of the court below.